In re D.A.B. Interests Inc.; applying for writ of certiorari and/or review, mandamus and prohibition; to the Court of Appeal, Fourth Circuit, No. C-4026; Parish of Orleans, Civil District Court, Div. “D”, Nos. 84-9067, 84-8641, 84-13158.
Granted in part; denied in part. Stay order recalled. Ruling of trial judge is reversed insofar as he denied production of corporate minutes of Maple Area Residents, Inc. It is ordered that Maple Area Residents, Inc. produce for inspection by D.A.B. Interests, Inc. the minutes of the meetings of the general membership, board of directors and/or zoning committee of Maple Area Residents, Inc. that pertain to the property at 8100 St. Charles Avenue. The application is otherwise denied.
DENNIS, J., would grant and set for hearing.
BLANCHE and WATSON, JJ., dissent' from the grant.